Case: 2:19-cv-05399-MHW-KAJ Doc #: 13 Filed: 10/05/20 Page: 1 of 2 PAGEID #: 1293




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Marie Agee,

      Plaintiff,

      v.                                      Case No. 2:19–cv–5399

Commissioner of Social Security,              Judge Michael H. Watson

      Defendant.                              Magistrate Judge Jolson

                                      ORDER

      On July 17, 2020, United States Magistrate Judge Jolson issued a Report

and Recommendation (“R&R”), ECF No. 12, concerning the denial of Marie

Agee’s (“Plaintiff”) application for supplemental security income. The R&R

recommended overruling Plaintiff’s statement of errors and entering judgment in

favor of the Commissioner of Social Security (“Commissioner”).

      The R&R notified the parties of their right to file objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1). R&R 15–16, ECF No. 12. The R&R further

specifically advised the parties that the failure to object to the R&R within

fourteen days would result in a waiver of the right to de novo review by the

District Judge and waiver of the right to appeal the decision of the District Court

adopting the R&R. Id. at 16. The deadline for filing such objections has passed,

and no objections were filed.
Case: 2:19-cv-05399-MHW-KAJ Doc #: 13 Filed: 10/05/20 Page: 2 of 2 PAGEID #: 1294




      Having received no objections, the R&R is ADOPTED. Plaintiff’s

statement of errors is OVERRULED, and the Clerk shall enter final judgment in

favor of the Commissioner.

      IT IS SO ORDERED.



                                     /s/ Michael H. Watson____________
                                     MICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT
